



HORIZON GLOBAL CORPORATION


Nonqualified Stock Option Agreement
Annual Grant


This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
______________, by and between Horizon Global Corporation, a Delaware
corporation (the “Company”), and _________________ (the “Grantee”).
1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2015
Equity and Incentive Compensation Plan (the “Plan”).
2.    Grant of Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, pursuant to
authorization under a resolution of the Committee that was duly adopted on
____________, the Company has granted to the Grantee as of _____________(the
“Date of Grant”) an Option Right to purchase __________ Common Shares (the
“Option”) at an Option Price of $_____ per Common Share, which represents at
least the Market Value per Share on the Date of Grant (the “Option Exercise
Price”).
3.    Vesting of Option.
(a)    The Option (unless terminated as hereinafter provided) shall be
exercisable in substantially equal installments on each of ___________, ______
and ______, if the Grantee shall have been in the continuous employ of the
Company or any Subsidiary until each such dates (the period from the Date of
Grant until _________, the “Vesting Period”). For purposes of this Agreement,
“continuously employed” (or substantially similar terms) means the absence of
any interruption or termination of the Grantee’s employment with the Company or
a Subsidiary. Continuous employment shall not be considered interrupted or
terminated in the case of transfers between locations of the Company and its
Subsidiaries.
(b)    Notwithstanding Section 3(a) above, the unvested portion of the Option
(to the extent the Option has not been forfeited) shall become immediately
exercisable in full if the Grantee should die or become Disabled while
continuously employed by the Company or any Subsidiary during the Vesting
Period.
(c)    Notwithstanding Section 3(a) above, in the event of a Change in Control,
the Option shall vest and become exercisable in accordance with Sections 4 and 5
below.
4.    Termination of the Option. The Option shall terminate on the earliest of
the following dates:
(a)    30 days after the Grantee’s termination of employment, unless such
termination of employment (i) is a result of Grantee’s death or Disability as
described in Section 4(b) or 4(c), (ii) is a result of termination of employment
by the Company or any Subsidiary without Cause or by the Grantee for Good Reason
as described in Section 4(d),





--------------------------------------------------------------------------------




(iii) is a result of termination of employment for Cause, or (iv) is a result of
the Grantee’s termination of employment by the Company or any Subsidiary without
Cause or by the Grantee for Good Reason after a Change in Control;
(b)    One year after the Grantee’s death if such death occurs while the Grantee
is employed by the Company or any Subsidiary;
(c)    One year after the Grantee’s termination of employment with the Company
or a Subsidiary due to Disability;
(d)    Ninety days after the Grantee’s termination of employment by the Company
or any Subsidiary without Cause or by the Grantee with Good Reason that does not
occur after a Change in Control;
(e)    The date of the Grantee’s termination of employment by the Company or any
Subsidiary for Cause; or
(f)    Ten (10) years from the Date of Grant.
5.    Effect of Change in Control.
(a)    Notwithstanding Section 3(a) above, if at any time before the Option is
fully vested or forfeited, and while the Grantee is continuously employed by the
Company or a Subsidiary, a Change in Control occurs, then the unvested portion
of the Option shall become immediately exercisable, except to the extent that a
Replacement Award is provided to the Grantee in accordance with Section 5(b) to
continue, replace or assume the Option covered by the Agreement (the “Replaced
Award”).
(b)    For purposes of this Agreement, a “Replacement Award” means an award
(i) of the same type (e.g., time-based stock options) as the Replaced Award,
(ii) that has a value at least equal to the value of the Replaced Award,
(iii) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control, (iv) if the Grantee
holding the Replaced Award is subject to U.S. federal income tax under the Code,
the tax consequences of which to such Grantee under the Code are not less
favorable to such Grantee than the tax consequences of the Replaced Award, and
(v) the other terms and conditions of which are not less favorable to the
Grantee holding the Replaced Award than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
does not result in the Replaced Award or Replacement Award failing to comply
with or be exempt from Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the two preceding sentences are
satisfied. The determination of whether the conditions of this Section 5(b) are
satisfied will be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.


2



--------------------------------------------------------------------------------




(c)    If, after receiving a Replacement Award, the Grantee experiences a
termination of employment with the Company or a Subsidiary (or any of their
successors) (as applicable, the “Successor”) by reason of a termination by the
Successor without Cause or by the Grantee for Good Reason, in each case within a
period of two years after the Change in Control and during the remaining Vesting
Period, the Replacement Award shall become fully exercisable with respect to the
stock option covered by such Replacement Award upon such termination.
6.    Exercise and Payment of Option. To the extent exercisable, the Option may
be exercised in whole or in part from time to time and will be settled in Common
Shares by the Grantee giving notice to the Company specifying the number of
Common Shares for which the Option is to be exercised and paying the aggregate
Option Exercise Price for such Common Shares. The Option Exercise Price shall be
payable (a) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (b) by the actual or constructive transfer to the
Company by the Grantee of nonforfeitable, unrestricted Common Shares of the
Company owned by the Grantee and having an aggregate fair market value at the
time of exercise of the Option equal to the total Option Price of the Common
Shares which are the subject of such exercise, (c) by a net exercise method as
described in the Plan, (d) by a combination of such methods of payment, or (e)
by such other methods as may be approved by the Committee.
7.    Transferability, Binding Effect. Subject to Section 15 of the Plan, the
Option is not transferable by the Grantee otherwise than by will or the laws of
descent and distribution, and in no event shall this award be transferred for
value.
8.    Definitions.
(a)    “Cause” shall mean (i) the Grantee’s conviction of or plea of guilty or
nolo contendere to a crime constituting a felony under the laws of the United
States or any State thereof or any other jurisdiction in which the Company or
its Subsidiaries conduct business; (ii) the Grantee’s willful misconduct in the
performance of the Grantee’s duties to the Company or its Subsidiaries and
failure to cure such breach within thirty days following written notice thereof
from the Company; (iii) the Grantee’s willful failure or refusal to follow
directions from the Board (or direct reporting executive) and failure to cure
such breach within thirty days following written notice thereof from the Board;
or (iv) the Grantee’s breach of fiduciary duty to the Company or its
Subsidiaries for personal profit.   Any failure by the Company or a Subsidiary
to notify the Grantee after the first occurrence of an event constituting Cause
shall not preclude any subsequent occurrences of such event (or a similar event)
from constituting Cause.
(b)    “Disability” shall mean (i) the Grantee’s inability to engage in any
substantial gainful activity due to medically determinable physical or mental
impairment expected to result in death or to last for a continuous period of not
less than 12 months, or (ii) due to any medically determinable physical or
mental impairment expected to result in death or last for a continuous period
not less than 12 months, the Grantee’s receipt of income replacement benefits
for a period of not less than three months under an accident and health plan
sponsored by the Company.


3



--------------------------------------------------------------------------------




(c)    “Good Reason” shall mean (i) a material and permanent diminution in the
Grantee’s duties or responsibilities; (ii) a material reduction in the aggregate
value of base salary and bonus opportunity provided to the Grantee by the
Company; or (iii) a permanent reassignment of the Grantee to another primary
office more than 50 miles from the current office location. The Grantee must
notify the Company of the Grantee’s intention to invoke termination for Good
Reason within 90 days after the Grantee has knowledge of such event and provide
the Company 30 days’ opportunity for cure, or such event shall not constitute
Good Reason. The Grantee may not invoke termination for Good Reason if Cause
exists at the time of such termination.
9.    No Dividend Equivalents. The Grantee shall not be entitled to dividend
equivalents with respect to the Option or the Common Shares underlying the
Option.
10.    Adjustments. The number of Common Shares issuable subject to the Option
and the other terms and conditions of the grant evidenced by this Agreement are
subject to adjustment as provided in Section 11 of the Plan.
11.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made to or
benefit realized by the Grantee or other person under the Option, and the
amounts available to the Company for such withholding are insufficient, it shall
be a condition to the receipt of such payment or the realization of such benefit
that the Grantee or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld. The
Grantee may elect that all or any part of such withholding requirement be
satisfied by retention by the Company of a portion of the Common Shares to be
delivered to the Grantee or by delivering to the Company other Common Shares
held by the Grantee. If such election is made, the shares so retained shall be
credited against such withholding requirement at the market value of such Common
Shares on the date of such delivery. In no event will the market value of the
Common Shares to be withheld and/or delivered pursuant to this Section 11 to
satisfy applicable withholding taxes exceed the minimum amount of taxes required
to be withheld.
12.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law. The Option
shall not be exercisable if such exercise would involve a violation of any law.
13.    No Right to Future Awards or Employment. The Option award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The Option award and any related payments
made to the Grantee will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing contained herein will confer upon the Grantee any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate the Grantee’s employment or other
service at any time.


4



--------------------------------------------------------------------------------




14.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
15.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the Grantee’s rights
with respect to the options without the Grantee’s consent and the Grantee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 10D of the Exchange Act.
16.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
17.    Relation to Plan. The Option granted under this Agreement and all of the
terms and conditions hereof are subject to all of the terms and conditions of
the Plan. In the event of any inconsistency between this Agreement and the Plan,
the terms of the Plan will govern. The Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein or in the Plan, have the right to determine any questions which arise in
connection with this Agreement. Notwithstanding anything in this Agreement to
the contrary, Grantee acknowledges and agrees that this Agreement and the award
described herein are subject to the terms and conditions of the Company’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Shares may be traded).
18.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Option and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
19.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
20.    Successors and Assigns. Without limiting Section 7 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


5



--------------------------------------------------------------------------------




21.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one Agreement.


[SIGNATURES ON FOLLOWING PAGE]




6



--------------------------------------------------------------------------------




HORIZON GLOBAL CORPORATION

By:                  


Name:
Title:


Grantee Acknowledgment and Acceptance


By:                     


Name:     






7

